DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is the Communication in response to the Amendment filed on May 09, 2022 for Application No. 16/985,706, title: “Visual Depiction Of Warning And Errors”.

Status of the Claims
Claims 2-19 were pending.  By the 05/09/2022 Amendment, no claim has been amended, added, or cancelled.  Claim 1 was previously cancelled.  Accordingly, claims 2-19 remain pending in the application and have been examined.

Priority
This Application is a CON of US Patent Application No. 15/989,851 filed on 05/25/2018 (Patented No. 10,789,646) which is a CON of US Patent Application No. 13/655,926 filed on 10/19/2012 (Patented No. 10,007,949).  For the purpose of examination, the 10/19/2012 is considered to be the effective filing date.




Terminal Disclaimer
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents No. 10,789,646 and 10,007,949 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-19 are pending in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 2 is found to be patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the claim limitations “… wherein the computing device is configured to display in a graphical user interface a design canvas area, wherein the design canvas area includes a plurality of placed blocks arranged by a user to specify a definition for a trading algorithm; wherein the computing device is configured to receive a change command from the user via the graphical user interface to change the arrangement of the plurality of placed blocks; wherein the computing device is configured to detect the change in the arrangement of the plurality of placed blocks, wherein the change in the arrangement of the plurality of placed blocks includes a change with respect to a changed block; wherein the computing device is configured to determine whether the trading algorithm complies with a trading algorithm rule based on the detected change in the arrangement of the plurality of placed blocks, wherein the trading algorithm rule defines a problem associated with a block type of the changed block; wherein the computing device is configured to display in the design canvas area of the graphical user interface a box around a portion of the plurality of placed blocks when the trading algorithm does not comply with the trading algorithm rule, wherein the portion of the plurality of placed blocks are the blocks that do not comply with the trading algorithm rule; wherein the computing device is configured to receive a selection command from the user via the graphical user interface selecting the displayed box; and wherein the computing device is configured to display, in response to receiving the selection command, in the design canvas area of the graphical user interface the box with an opaque background, wherein the opaque background is behind the portion of the plurality of placed blocks and obscures the remaining blocks in the plurality of placed blocks.” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In brief, the claim involves an abstract idea and include the additional elements that integrate the abstract idea into a practical application.  Therefore, the claim is patent-eligible per the Revised 2019 PEG.
Furthermore, the closest prior arts, Waelbroeck (U.S. Pat. No. 8,156,036 B1), Cutler (US Pat. No. 7,680,721), O’Connor (US Pub. No. 20120233054 A1), Lane (US Pub. No. 20110093379 A1), Tanpoco (US Pat. No. 7,702,569 B1), and Shapiro (US Pate. No. 7,882,014 B2), individually or in combination, do not teach each and every elements of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that teach every element of the claims.  Therefore, the claim is allowable over the prior arts of record.
For these reasons, independent claim 1 is allowed.  Dependent claims 2-19 are also allowed because of their dependency on their independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697